UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6638



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PURVIS H. GORMLEY,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-96-6-V; CA-04-613-1-V)


Submitted:   July 14, 2005                 Decided:   July 27, 2005


Before WILKINSON, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Purvis H. Gormley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Purvis H. Gormley seeks to appeal the district court’s

order    dismissing    his    “Motion    for   Relief      from    Final       Judgment

[Pursuant to Fed. R. Civ. P. 60(b)], or Alternatively, Petition for

a Writ of Audita Querela,” as a successive 28 U.S.C. § 2255 (2000)

motion.    The order is not appealable unless a circuit justice or

judge     issues   a   certificate       of    appealability.             28    U.S.C.

§ 2253(c)(1) (2000); Reid v. Angelone, 369 F.3d 363, 370 (4th Cir.

2004).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                       28

U.S.C. § 2253(c)(2) (2000).         A prisoner satisfies this standard by

demonstrating      that    reasonable     jurists      would       find    that    his

constitutional     claims     are   debatable    and    that      any     dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).            We have independently reviewed the

record    and   conclude     that   Gormley    has   not    made    the     requisite

showing.    Accordingly, we deny a certificate of appealability and

dismiss the appeal.

            Additionally, we construe Gormley’s notice of appeal and

informal brief as an application to file a second or successive

motion under 28 U.S.C. § 2255.            United States v. Winestock, 340

F.3d 200, 208 (4th Cir. 2003).          In order to obtain authorization to


                                      - 2 -
file a successive § 2255 motion, a prisoner must assert claims

based on either: (1) a new rule of constitutional law, previously

unavailable, made retroactive by the Supreme Court to cases on

collateral review, or (2) newly discovered evidence, not previously

discoverable     by   due   diligence,   that   would   be    sufficient   to

establish   by    clear     and   convincing    evidence     that,   but   for

constitutional error, no reasonable factfinder would have found the

movant guilty of the offense.            28 U.S.C. §§ 2244(b)(2), 2255

(2000).   Gormley’s claims do not satisfy either of these criteria.

Therefore, we deny authorization to file a successive § 2255

motion. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     DISMISSED




                                    - 3 -